Exhibit 16.1 Thomas Leger and Co., L.L.P. 1235 North Loop West, Suite 907 Houston, Texas77008 June 2, 2008 Securities and Exchange Commission treet, N.E. Washington, D.C. RE: Oncolin Therapeutics, Inc.– SEC File No. 000-50541 Dear Sir or Madam: We have read Item 4.01 of the Form 8-K of Oncolin Therapeutics, Inc., dated May 22, 2008, and Item 4.01 of the amended Form 8-K/A of Oncolin Therapeutics, Inc. dated June 2, 2008 and agree with the statements concerning our firm made in the first, second, and third paragraphs of the amended Form 8-K.We have no basis to agree or disagree with other statements of the registrant contained in the Form 8-K or Form 8-K/A and, accordingly, make no comment on such statements. Very truly yours, /s/ Thomas Leger & Co.
